EX-10.10 5 exh10-10.htm EXHIBIT 10.10

EXHIBIT 10.10



EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement ("Agreement") is made between Alexandria Real Estate
Equities, Inc. (the "Company") and James H. Richardson ("Employee"), effective
as of January 1, 2005 (the "Effective Date").

RECITALS

Whereas, Employee is currently employed by the Company as its President,
pursuant to an Executive Employment Agreement originally adopted on December 31,
1997 and subsequently extended through December 31, 2004; and

Whereas, the Company desires to continue to employ Employee as its President,
and Employee is willing to continue such employment by the Company, on the terms
and subject to the conditions set forth in this Agreement.

AGREEMENT

Now, Therefore, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:

SECTION 1.

POSITION; DUTIES; LOCATION.



During the Term (as defined in Section 2 below), Employee agrees to be employed
by and to serve the Company as its President, and the Company agrees to employ
and retain Employee in such capacity. In addition, Employee agrees to serve in
such capacities for the Company's subsidiaries, and in such additional
capacities consistent with Employee's current position as a senior executive of
the Company, as may be determined by the Board of Directors of the Company (the
"Board"), and the Company agrees to employ Employee in such capacities. Employee
shall devote such of his business time, energy, and skill to the affairs of the
Company and its subsidiaries as shall be necessary to perform the duties of such
positions. Notwithstanding the foregoing, subject to any written policies of the
Company, nothing in this Agreement shall preclude Employee from (i) engaging in
charitable and community affairs and not-for- profit activities, so long as they
are consistent with his duties and responsibilities under this Agreement; (ii)
managing his personal investments; (iii) serving on the boards of directors of
non-profit companies; and (iv) serving on the boards of directors of other
for-profit companies; provided, however, that, prior to accepting a position on
any such for-profit board of directors, Employee shall obtain the approval of
the Board (or, if applicable, the appropriate committee thereof), which shall
not be unreasonably withheld; and provided, further, however, that Employee
shall submit to the Board (or the appropriate committee thereof) a list of any
for-profit boards of directors on which Employee is serving as of the Effective
Date of this Agreement. Employee shall report to the Chief Executive Officer
("CEO") and at all times during the Term shall have powers and duties at least
commensurate with his position as a senior executive officer. Employee shall be
based in the San Francisco Bay Area, except for required travel on the Company's
business.

SECTION 2. TERM.

The term of this Agreement (the "Term") shall be for a period commencing on the
"Effective Date" and ending on December 31, 2009, unless terminated earlier
pursuant to Section 3 of this Agreement. Commencing on December 31, 2009, and on
each subsequent anniversary thereof, the Term shall be automatically extended
for one (1) additional year unless, no later than six (6) months before such
date, either party shall have given written notice to the other that it does not
wish to extend the Term. References herein to the Term shall refer to both the
initial Term and any such extended Term.

SECTION 3. COMPENSATION AND OTHER BENEFITS.

In consideration of Employee's employment, and except as otherwise provided
herein, Employee shall receive from the Company the compensation and benefits
described in this Section 3. Employee authorizes the Company to deduct and
withhold from all compensation to be paid to Employee any and all sums required
to be deducted or withheld by the Company pursuant to the provisions of any
federal, state, or local law, regulation, ruling, or ordinance, including, but
not limited to, income tax withholding and payroll taxes.

3.1 Base Salary.

During the Term and subject to the terms and conditions set forth herein, the
Company agrees to pay Employee an annual base salary equal to Four Hundred and
Seventy Five Thousand Dollars ($475,000), less standard payroll deductions and
tax withholdings, payable on the Company's regular payroll schedule (the "Base
Salary"). Employee's Base Salary shall be reviewed no less frequently than on
each anniversary of the Effective Date during the Term by the Board (or such
committee as may be appointed by the Board for such purpose). The Base Salary
payable to Employee shall be increased on each such anniversary date (and such
other times as the Board or a committee of the Board may deem appropriate during
the Term) to an amount determined by the Board (or a committee of the Board).
Each such new Base Salary shall become the base for each successive annual
increase; provided, however, that such increase, at a minimum, shall be equal to
the cumulative cost-of-living increment as reported in the "Consumer Price
Index, San Francisco, California, All Items," published by the U.S. Department
of Labor (using January 1, 2005 as the base date for comparison). Any increase
in Base Salary or other compensation shall in no way limit or reduce any other
obligations of the Company hereunder and, once established at an increased
specified rate, Employee's Base Salary shall not be reduced unless Employee
otherwise agrees in writing.



3.2 Bonus.  Employee shall be eligible to receive a bonus for each fiscal year
of the Company (or portion thereof) during the Term (each, a "Bonus"), with the
Bonus to consist of (i) a retention bonus equal to 50% of Employee's Base Salary
(the "Retention Bonus") for the Employee's continued good faith service through
the end of such fiscal year, which shall be deemed to be earned as of January 1
of the next fiscal year and paid no later than the end of the first quarter of
that next fiscal year at the time at which such Retention Bonuses are paid by
the Company to senior executives; and (ii) an amount (the "Performance Bonus")
as determined in the sole discretion of the Board (or a committee of the Board)
based upon its evaluation of Employee's performance and the performance of the
Company during such year and such other factors and conditions as the Board (or
a committee of the Board) deems relevant (the "Performance Bonus Criteria"),
with the amount payable upon achievement of target levels of performance being
no less than 50% of Base Salary (the "Performance Bonus Target"); provided,
however, that the Board, in its reasonable discretion, may provide for an award
in an amount less than the Performance Bonus Target in the event that the
Performance Bonus Criteria are not fully achieved and for an award in an amount
more than the Performance Bonus Target in the event that the Performance Bonus
Criteria are exceeded. Any such Performance Bonus shall be payable within 185
days after the end of Corporation's fiscal year (the "Bonus Year") to which such
Performance Bonus relates; provided that, in the event that Employee terminates
employment with the Company for any reason other than a termination by the
Company for Cause after the end of the Bonus Year and prior to the date when
such Performance Bonuses are paid by the Company to senior executives, then
Employee shall receive the same Performance Bonus that would have been awarded
to Employee in the absence of such termination and it shall be paid to Employee
at the same time that Performance Bonuses are paid by the Company to other
senior executives. The Performance Bonus Criteria shall be developed in the
reasonable discretion of the Board (or a committee of the Board) after
consultation with Employee.

3.3 Restricted Stock; Options. As of January 1, 2006, Employee shall be granted
12,500 shares (the "Signing Bonus Shares") of restricted Company stock, as a
signing bonus in recognition of, among other things, his superior performance
during his previous period of employment, which shares shall vest in equal
monthly increments over a period of twenty-four (24) months. Employee shall also
be eligible for additional grants of restricted stock in the Company from time
to time as shall be determined by the Compensation Committee of the Board in its
sole discretion, and subject to such vesting, exercisability, and other
provisions as the Board may determine in its discretion, after reviewing the
performance of both Employee and the Company. Any stock options that Employee
has already been granted by the Company prior to the execution of this Agreement
shall continue to be governed in all respects by the terms of the applicable
stock option agreement, grant notice and plan documents.

3.4 Vacation. Employee shall be entitled to accrue a minimum of six (6) weeks of
paid vacation during each calendar year during the Term and any extensions
thereof, prorated for partial years. Any accrued vacation not taken during any
year may be carried forward to subsequent years; provided that Employee may not
accrue more than twelve (12) weeks of unused vacation at any time. Unused
vacation in excess of Employee's allowable accrued vacation under the foregoing
proviso shall be promptly paid to Employee at the end of each year in a cash
amount equal to the number of weeks of excess vacation time, multiplied by
Employee's weekly Base Salary.

3.5 Life Insurance. During the Term, the Company shall, at its sole cost and
expense, procure and keep in effect term life insurance on the life of Employee,
payable to such beneficiaries as Employee may from time to time designate, in
the aggregate amount of $2,500,000. Such policy shall be owned by Employee or by
a member of his immediate family. The Company shall have no incidents of
ownership therein.

3.6 Disability Insurance.  During the Term, the Company shall, at its sole cost
and expense, procure and keep in effect long-term disability, accidental death
and disability, and short-term disability insurance coverage comparable to
Employee's current disability insurance policy, payable to Employee in an annual
amount not less than sixty percent (60%) of Employee's then existing Base
Salary.

3.7 Other Benefits. Employee shall be eligible to participate in such of the
Company's benefit and deferred compensation plans as may be made available to
executive officers of the Company, including, without limitation, the Company's
stock incentive plans, annual incentive compensation plans, profit
sharing/pension plans, deferred compensation plans, annual physical
examinations, dental plans, vision plans, sick pay, medical plans, personal
catastrophe and accidental death insurance plans, financial planning, automobile
arrangements, retirement plans and supplementary executive retirement plans, if
any. For purposes of establishing the length of service under any benefit plans
or programs of the Company, Employee's employment with the Company shall be
deemed to have commenced on July 31, 1997.

3.8 Reimbursement for Expenses.  During the Term, the Company shall reimburse
Employee for all reasonable out-of-pocket business and/or entertainment expenses
incurred by Employee for the purpose of and in connection with the performance
of his services pursuant to this Agreement. Employee shall be entitled to such
reimbursement upon the presentation by Employee to the Company of vouchers or
other statements itemizing such expenses in reasonable detail consistent with
the Company's policies. In addition, Employee shall be entitled to reimbursement
for (i) dues and membership fees in professional organizations and/or industry
associations in which Employee is currently a member or becomes a member; (ii)
appropriate industry seminars and mandatory continuing education and (iii)
membership in a health club of Employee's choosing up to a maximum annual fee of
$2,500.

SECTION 4. TERMINATION; SEVERANCE.

4.1 Termination.

Either the Company or Employee may terminate this Agreement at any time prior to
the end of the Term, with or without Cause or Good Reason, subject to the terms
and conditions set forth herein.



4.2 Compensation and Benefits Upon Termination.

Upon the termination of this Agreement for any reason, the Company shall pay
Employee: (a) all of Employee's accrued and unused vacation and unpaid Base
Salary earned through Employee's last day of employment (the "Separation Date");
and (b) any Bonus earned but unpaid as of the Separation Date (i.e., in the
event Employee has worked through the end of the fiscal year and earned a Bonus,
but such Bonus has not been paid as of the Separation Date).



4.3 Termination For Cause.

The Company shall be entitled to terminate this Agreement for Cause (as defined
herein) immediately upon written notice to Employee, which notice shall specify
the reason for and the effective date of such termination. In that event, the
Company shall pay Employee the compensation set forth in Section 4.2 of this
Agreement, and Employee shall not be entitled to any further compensation from
the Company, including severance benefits.



4.4 Termination Without Cause.

The Company shall be entitled to terminate this Agreement without Cause (as
defined herein) immediately upon written notice to Employee. In that event, the
Employee shall receive the following severance benefits:



(a)

A lump sum amount (payable within ten (10) days following the Separation Date)
equal to the Base Salary otherwise payable to Employee during the remainder of
the Term had such early termination of this Agreement not occurred (but in no
event less than two years of Base Salary), plus a lump sum amount equal to
Employee's target bonus for the fiscal year in which Employee's employment
termination is effective as determined by the Board (or a committee thereof) (or
if such target has not yet been determined, the average of the annual bonuses
earned by Employee in the two (2) years immediately preceding the date of
termination) ("Target Bonus"). These amounts shall be subject to standard
payroll deductions and withholdings.



(b)

The Company shall accelerate the vesting of any equity awards previously granted
to Employee by the Company (whether in the form of stock options or shares of
restricted stock) such that all unvested shares shall be deemed vested as of the
Separation Date.



In the event the Company terminates Employee's employment without Cause
following a Change in Control (as defined herein), then Employee shall be
entitled to the accelerated vesting set forth above in Section 4.4(b) of this
Agreement, as well as the cash severance payments set forth in Section 4.4(a) of
this Agreement, except that such lump-sum amounts shall be multiplied by three
(3); provided that the total of such lump sums shall not exceed three times
Employee's Base Salary plus three times Employee's Target Bonus.



4.5 Termination Upon Death or Disability.

The Agreement shall terminate immediately upon Employee's death or Disability
(as defined herein). In that event, Employee shall be entitled to the
compensation set forth in Section 4.2 of this Agreement, as well as the
severance benefits set forth in Sections 4.4(a) and (b) of this Agreement.



4.6 Resignation Without Good Reason.

Employee shall be entitled to resign without Good Reason at any time upon
written notice to the Company thirty (30) days prior to the effective date of
such resignation, which shall be specified in Employee's notice of resignation.
In that event, the Company shall pay Employee the compensation set forth in
Section 4.2 of this Agreement, and Employee shall not be entitled to any further
compensation from the Company, including severance benefits.



4.7 Resignation For Good Reason Not Following A Change In Control. Employee
shall be entitled to terminate this Agreement upon a material breach of this
Agreement by the Company, or a failure to provide directors and officers
liability insurance coverage applicable to Employee, at any time not following a
Change in Control, if such breach or failure is not cured by the Company within
thirty (30) days after Employee delivers the Company written notice thereof
specifying the nature of such breach or failure. In that event, the Employee's
resignation shall be deemed a resignation for Good Reason, and Employee shall be
entitled to the compensation set forth in Section 4.2 of this Agreement, as well
as the severance benefits set forth in Sections 4.4(a) and (b) of this
Agreement. Employee's right to terminate Employee's employment under this
Section 4.7, as well as under Section 4.8 for Good Reason following a Change in
Control, shall not be affected by any Disability of Employee, and Employee's
continued employment by the Company shall not constitute a consent to, or a
waiver of rights with respect to, any circumstance giving rise to a resignation
for Good Reason under either Sections 4.7 or 4.8 of this Agreement.

4.8 Resignation For Good Reason Following A Change In Control. Employee shall be
entitled to terminate this Agreement for Good Reason following a Change in
Control (as defined in Section 4.10.3 herein). In that event, Employee shall be
entitled to the accelerated vesting set forth above in Section 4.4(b) of this
Agreement, as well as the cash severance payments set forth in Section 4.4(a) of
this Agreement, except that such lump-sum amounts shall be multiplied by three
(3); provided that the total of such lump sums shall not exceed three times
Employee's Base Salary plus three times Employee's Target Bonus.



4.9 Release.

As a condition to receipt of any severance benefits under this Agreement,
Employee (or Employee's heirs, in the event of Employee's death) shall be
required to provide the Company with an effective general release of any and all
known and unknown claims against the Company and its officers, directors,
employees, shareholders, parents, subsidiaries, successors, agents, and
affiliates, in a form reasonably required by the Company.



4.10 Definitions.

For purposes of this Agreement, the following definitions shall apply:



4.10.1 Disability.

The term "disability" shall mean a physical or mental disability that renders
Employee unable to perform one or more of the essential functions of his job, as
determined by the Board, for a period of 180 days during any 365 day period.



4.10.2 Cause.

For purposes of this Agreement, "Cause" shall mean: (a) Employee's use of
alcohol or narcotics which proximately results in the willful Material Breach
(as defined below) or habitual willful neglect of Employee's duties under this
Agreement; (b) Employee's criminal conviction of fraud, embezzlement,
misappropriation of assets, malicious mischief, or any felony; or (c) Employee's
willful Material Breach of this Agreement, if such willful Material Breach is
not cured by Employee within thirty (30) days after the Company's written notice
thereof specifying the nature of such willful Material Breach. For purposes of
this Section 4.10.2, the term willful "Material Breach" shall mean the
substantial and continual willful nonperformance of Employee's duties under this
Agreement which the Board determines has resulted or is likely to result in
material injury to the Company.



4.10.3 Good Reason Following A Change In Control. Following a Change in Control
(as defined in Section 4.10.4 below), "Good Reason" shall mean, without the
Employee's express written consent, a material breach of this Agreement by the
Company, including the occurrence of any of the following circumstances, which
breach is not fully corrected within thirty (30) days after written notice
thereof specifying the nature of such breach has been delivered to the Company:
(a) the assignment to the Employee of any duties inconsistent with the position
in the Company that the Employee held immediately prior to the Change in
Control, or an adverse alteration in the nature or status of the Employee's
responsibilities from those in effect immediately prior to such change; (b) a
reduction by the Company in the Employee's annual base salary as in effect on
the date hereof or as the same may be increased from time to time; (c) the
relocation of the Employee's offices to a location outside the San Francisco
Peninsula (or, if different, the metropolitan area in which such offices are
located immediately prior to the Change in Control), or the Company's requiring
Employee to travel on the Company's business to an extent not substantially
consistent with Employee's business travel obligations immediately prior to the
Change in Control; (d) the failure by the Company to pay the Employee any
portion of his current compensation except pursuant to an across-the-board
compensation deferral similarly affecting all the Employees of the Company and
all the Employees of any entity whose actions resulted in a Change in Control,
or to pay Employee any portion of an installment of deferred compensation under
any deferred compensation program of the Company, within seven (7) days of the
date such compensation is due; (e) the failure by the Company to continue in
effect any compensation plan in which the Employee participates immediately
prior to the Change in Control which is material to the Employee's total
compensation, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue Employee's participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of participation relative to other
participants, as existed at the time of the Change in Control; (f) the failure
by the Company to continue to provide Employee with benefits substantially
similar to those under any of the Company's directors and officers liability
insurance, life insurance, medical, health and accident, or disability plans in
which the Employee was participating at the time of the Change in Control, the
taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Employee of any material
fringe benefit enjoyed by him at the time of the Change in Control, or the
failure by the Company to provide the Employee with the number of paid vacation
days to which he is entitled in accordance with the Company's normal vacation
policy in effect at the time of the Change in Control; or (g) the failure of the
Company to obtain a satisfactory agreement from any successor to assume and
agree to perform this Agreement.

4.10.4 Change of Control. A "Change in Control" shall be deemed to have occurred
if:

(a) any Person, as such term is used in section 3(a)(9) of the Securities
Exchange Act of 1934, as amended from time to time (the "Exchange Act"), as
modified and used in sections 13(d) and 14(d) thereof, except that such term
shall not include (A) the Company or any of its subsidiaries, (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, (D) a Company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (E) a person or group
as used in Rule 13d-1(b) under the Exchange Act, that is or becomes the
Beneficial Owner, as such term is defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing twenty-five percent
(25%) or more of the combined voting power of the Company's then outstanding
securities; or



(b) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or



(c) there is consummated a merger or consolidation of the Company with any other
Company, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least seventy-five percent (75%) of the combined
voting power of the securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its affiliates other than in connection with the
acquisition by the Company or its affiliates of a business) representing
twenty-five percent (25%) or more of the combined voting power of the Company's
then outstanding securities; or



(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least seventy-five (75%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.



4.11 Gross-Up. If any of the Total Payments (as hereinafter defined) will be
subject to the tax imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the "Code") (the "Excise Tax"), the Company shall pay to the
Employee, no later than the tenth (10th) day following the Separation Date, an
additional amount (the "Gross-Up Payment") such that the net amount retained by
him, after deduction of any Excise Tax on the Total Payments and any federal,
state and local income tax and excise tax upon the payment provided for by this
Section 4.11, shall be equal to the Total Payments. For purposes of determining
whether any of the Total Payments will be subject to the Excise Tax and the
amount of such Excise Tax, (i) all payments or benefits received or to be
received by the Employee in connection with a Change in Control or the
termination of the Employee's employment (whether payable pursuant to the terms
of this Agreement or of any other plan, arrangement or agreement with the
Company, its successors, any person whose actions result in a Change in Control
or any person affiliated (or which, as a result of the completion of the
transactions causing a Change in Control, will become affiliated) with the
Company or such person within the meaning of Section 1504 of the Code (the
"Total Payments")) shall be treated as "parachute payments" (within the meaning
of Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel
selected by the Company's independent auditors and reasonably acceptable to the
Employee, such payments or benefits (in whole or in part) do not constitute
parachute payments, including by reason of Section 280G(b)(4)(A) of the Code,
and all "excess parachute payments" (within the meaning of Section 280G(b)(1) of
the Code) shall be treated as subject to the Excise Tax, unless in the opinion
of such tax counsel such excess parachute payments represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4)(B) of the Code, or are not otherwise subject to the Excise Tax, and
(ii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Company's independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, Employee shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the residence of Employee on the Separation Date, net of the maximum
reduction in federal income taxes that could be obtained from deduction of such
state and local taxes.

4.12 No Offset. Employee shall not be required to mitigate damages under this
Agreement by seeking other comparable employment or otherwise.

SECTION 5. PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.

Employee shall be required to continue compliance with his obligations under the
Employee Proprietary Information and Inventions Agreement that Employee
previously executed with the Company.

SECTION 6. COMPANY POLICIES.

Employee shall be required to continue compliance with the Company's employee
policies and procedures established by the Company from time to time.

SECTION 7. ASSIGNABILITY.

This Agreement is binding upon and inures to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns. The Company may assign its rights or delegate its duties
under this Agreement at any time and from time to time. However, the parties
acknowledge that the availability of Employee to perform services and the
covenants provided by Employee hereunder are personal to Employee and have been
a material consideration for the Company to enter into this Agreement.
Accordingly, Employee may not assign any of Employee's rights or delegate any of
Employee's duties under this Agreement, either voluntarily or by operation of
law, without the prior written consent of the Company, which may be given or
withheld by the Company in its sole and absolute discretion.

SECTION 8. NOTICES.

All notices and other communications under this Agreement shall be in writing
and shall be given by facsimile, first class mail (certified or registered with
return receipt requested), or Federal Express overnight delivery, and shall be
deemed to have been duly given three days after mailing or twenty-four (24)
hours after transmission of a facsimile or Federal Express overnight delivery
(if the receipt of the facsimile or Federal Express overnight delivery is
confirmed) to the respective persons named below:

If to the Company: Alexandra Real Estate Equities, Inc.

385 E. Colorado Boulevard
Suite 299

Pasadena, CA  91101

Phone:  (626) 578 0777

If to Employee: James H. Richardson
c/o Alexandria Real Estate Equities, Inc.
2929 Campus Drive
Suite 400A
San Mateo, CA 94403-2537

Any Party may change such Party's address for notices by notice duly given
pursuant hereto.

SECTION 9. ARBITRATION.

To ensure the timely and economical resolution of disputes that may arise in
connection with Employee's employment with the Company, Employee and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance, negotiation, execution, or
interpretation of this Agreement, Employee's employment, or the termination of
Employee's employment, shall be resolved to the fullest extent permitted by law
by final, binding and confidential arbitration, by a single arbitrator, in Los
Angeles, California, conducted by JAMS under the then applicable JAMS rules. By
agreeing to this arbitration procedure, both Employee and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision, to include the arbitrator's essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that Employee or the Company would be entitled to seek
in a court of law. The Company shall pay all JAMS' arbitration fees in excess of
the amount of court fees that would be required if the dispute were decided in a
court of law. Nothing in this Agreement is intended to prevent either Employee
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.

SECTION 10. MISCELLANEOUS.

10.1 Entire Agreement.

This Agreement contains the full, complete, and exclusive embodiment of the
entire agreement of the parties with regard to the subject matter hereof and
supersedes all prior communications, representations, or agreements, oral or
written, and all negotiations, conversations or discussions between or among the
parties relating to this Agreement. Employee has not entered into this Agreement
in reliance on any representations, written or oral, other than those contained
herein. Any ambiguity in this document shall not be construed against either
party as the drafter.



10.2 Amendment.

This Agreement may not be amended except by an instrument in writing duly
executed by the parties hereto.



10.3 Applicable Law; Choice of Forum.

This Agreement has been made and executed under, and will be construed and
interpreted in accordance with, the laws of the State of California.



10.4 Provisions Severable.

Every provision of this Agreement is intended to be severable from every other
provision of this Agreement. If any provision of this Agreement is held to be
invalid, illegal or unenforceable, in whole or in part, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement; and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein except to the extent
that such provision may be construed and modified so as to render it valid,
lawful, and enforceable in a manner consistent with the intent of the parties to
the extent compatible with the applicable law as it shall then appear.



10.5 Non-Waiver of Rights and Breaches.

Any waiver by a party of any breach of any provision of this Agreement will not
be deemed to be a waiver of any subsequent breach of that provision, or of any
breach of any other provision of this Agreement. No failure or delay in
exercising any right, power, or privilege granted to a party under any provision
of this Agreement will be deemed a waiver of that or any other right, power or
privilege. No single or partial exercise of any right, power or privilege
granted to a party under any provision of this Agreement will preclude any other
or further exercise of that or any other right, power or privilege.



10.6 Headings.

The headings of the Sections and Paragraphs of this Agreement are inserted for
ease of reference only, and will have no effect in the construction or
interpretation of this Agreement.



10.7 Counterparts.

This Agreement and any amendment or supplement to this Agreement may be executed
in two or more counterparts, each of which will constitute an original but all
of which will together constitute a single instrument. Transmission by facsimile
of an executed counterpart signature page hereof by a party hereto shall
constitute due execution and delivery of this Agreement by such party.



10.8 Indemnification. In addition to any rights to indemnification to which
Employee is entitled under the Company's Charter and By-Laws, the Company shall
indemnify Employee at all times during and after the Term of this Agreement to
the maximum extent permitted under Section 2-418 of the General Corporation Law
of the State of Maryland or any successor provision thereof and any other
applicable state law, and shall pay Employee's expenses in defending any civil
or criminal action, suit, or proceeding in advance of the final disposition of
such action, suit, or proceeding, to the maximum extent permitted under such
applicable state laws.

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed on January 9, 2006, effective as of the Effective Date.



ALEXANDRIA REAL ESTATE EQUITIES, INC.

By:/s/Joel S. Marcus



Name:Joel S. Marcus
Title:Chief Executive Officer



JAMES H. RICHARDSON

/s/James H. Richardson